Fourth Court of Appeals
                                         San Antonio, Texas
                                    MEMORANDUM OPINION

                                             No. 04-18-00647-CV

                             In the Interest of J.D.H. and D.M.D.C., Children

                      From the 150th Judicial District Court, Bexar County, Texas
                                    Trial Court No. 2017PA01776
                              Honorable Richard Garcia, Judge Presiding

Opinion by:       Irene Rios, Justice

Sitting:          Rebeca C. Martinez, Justice
                  Patricia O. Alvarez, Justice
                  Irene Rios, Justice

Delivered and Filed: February 6, 2019

AFFIRMED

           This is an appeal from the trial court’s order terminating appellant’s parental rights to her

two children, J.D.H. and D.M.D.C. Appellant’s court-appointed appellate attorney filed a brief

containing a professional evaluation of the record and demonstrating there are no arguable grounds

to be advanced. Counsel concluded the appeal is frivolous and without merit. The brief met the

requirements of Anders v. California, 386 U.S. 738 (1967); see In re R.R., No. 04–03–00096–CV,

2003 WL 21157944, at *4 (Tex. App.—San Antonio May 21, 2003, no pet.) (applying Anders

procedure in appeal from termination of parental rights). 1 Counsel provided appellant with a copy

of the brief. Appellant was informed of her right to review the record and advised of her right to


1
 The brief in this case was filed prior to this court’s opinion in In re N.F.M., No. 04-18-00475-CV, 2018 WL 6624409,
at *2-4 (Tex. App.—San Antonio December 19, 2018) (denying motion for en banc reconsideration of order striking
Anders brief).
                                                                                        04-18-00247-CV


file a pro se brief. The State waived its right to file an appellee’s brief unless appellant filed a pro

se brief. Appellant has not filed a brief. After reviewing the record and counsel’s brief, we agree

the appeal is frivolous and without merit. Therefore, the trial court’s termination order is affirmed.

                                                        Irene Rios, Justice




                                                  -2-